NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

           CHRISTOPHER MICHAEL REGENOLD, Petitioner.

                         No. 1 CA-CR 16-0436 PRPC
                              FILED 9-26-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-113190-001
                The Honorable Michael W. Kemp, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Christopher Michael Regenold, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer B. Campbell joined.
                           STATE v. REGENOLD
                            Decision of the Court

B R O W N, Judge:

¶1          Christopher Michael Regenold petitions this court for review
from the dismissal of his petition for post-conviction relief of-right. We
have considered the petition for review and, for the reasons stated, grant
review and deny relief.

¶2            Regenold, who had previously been convicted of luring a
minor for sexual exploitation, was charged with ten counts of sexual
exploitation of a minor after authorities found numerous images of child
pornography on his computer. Regenold pled guilty to one count of sexual
exploitation of a minor, a dangerous crime against children, and three
counts of attempted sexual exploitation of a minor, also dangerous crimes
against children. The superior court accepted the plea and sentenced
Regenold to a 20-year prison term for the sexual exploitation of a minor
offense, followed by lifetime probation for the attempted offenses.

¶3             Regenold timely commenced post-conviction relief of-right
proceedings, and elected to represent himself. He presented three claims,
all of which rested on his mistaken belief that an identified victim is an
element of sexual exploitation of a minor pursuant to Arizona Revised
Statutes ("A.R.S.") section 13-3553(A)(2). He asserted that (1) because the
State failed to present any evidence of the identities of the victims depicted
in the images he possessed, the evidence was insufficient as a matter of law
to support a factual basis for his convictions; (2) because the indictment
failed to allege the victims' identities, the indictment was jurisdictionally
defective and the superior court lacked jurisdiction to render judgment or
impose sentence; and (3) because the evidence was insufficient as a matter
of law to support a factual basis for his convictions, he is actually innocent
and entitled to relief pursuant to Arizona Rule of Criminal Procedure
32.1(h).

¶4            The State responded that neither the relevant statutes nor case
law require proof of the identity of the minor depicted in the image as an
element of sexual exploitation of a minor. The superior court agreed,
finding that the "statutes in question (A.R.S. § 13-3551 and 13-3553) do not
require any such identification. The only requirement is that the victim
must be under the age of eighteen years and be an actual human being
rather than a fictitious or simulated person." The court denied Regenold's
motion for rehearing, and this petition for review followed.

¶5           Absent an abuse of discretion or error of law, we will not
disturb a superior court's ruling on a petition for post-conviction relief.


                                      2
                           STATE v. REGENOLD
                            Decision of the Court

State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). Regenold has not shown
any abuse of discretion or error of law.

¶6            On review, Regenold argues that the superior court abused its
discretion when it failed to follow State v. Olquin, 216 Ariz. 250 (App. 2007),
which Regenold claims directly supports his position that the identity of
the "actual minor" depicted in the image is an element of sexual exploitation
of a minor. This argument lacks merit. Olquin stands for the proposition
that a victim's identity is an element of a criminal offense when the
language of the statute defining the offense provides that the prohibited
conduct is committed against another person. Id. at 254, ¶ 21. Regenold's
crimes were not committed "against another person." His crimes were
committed by possessing contraband. In other words, the relevant portion
of A.R.S. § 13–3553(A)(2) does not prohibit conduct against another person.
It only requires proof that Regenold "possess[ed] . . . any visual depiction
in which a minor is engaged in exploitative exhibition or other sexual
conduct." A.R.S. § 13–3553(A)(2).

¶7             To the extent Regenold relies on the fact that his crimes were
dangerous crimes against children to support his argument, we reject the
argument because a "dangerous crime against children" is not a criminal
offense; it is merely a classification and designation of certain criminal
offenses subject to more severe penalties. See A.R.S. § 13–705; State v.
Wagstaff, 164 Ariz. 485, 490 (1990) (explaining that the legislature’s purpose
in enacting the Dangerous Crimes Against Children Act was to protect
children and provide for more severe punishments for crimes against
them).

¶8            Based on the foregoing, we grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3